DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20, in the reply filed on 4/23/2021 is acknowledged.
Examiner acknowledges that the non-elected invention, Group I (claims 1-10), have been cancelled.
Allowable Subject Matter
Claims 11-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 11: the prior art of record fails to teach in combination a method of forming an image sensor, comprising: patterning the ARC layer to form a plurality of trenches therein; forming a charge dissipation layer into the plurality of trenches; etching a pixel array area into the charge dissipation layer, and including all limitations.
As to claim 17: the prior art of record fails to teach in combination a method of forming an image sensor, comprising: patterning the ARC layer to form a plurality of trenches therein; forming a charge dissipation layer into the plurality of trenches; etching a pixel array area into the charge dissipation layer, and including all limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813